Citation Nr: 0121188	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to October 
1942.

The veteran initially appealed from a January 1999 decision 
of the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for a low back disorder and TDIU.  In 
September 2000, the Board, after finding the claim of service 
connection for a low back disorder well grounded, denied on 
the merits that claim and denied the claim for TDIU as a 
matter of law under Sabonis v. Brown, 6 Vet. App. 426 (1994), 
because the veteran was not service connected for any 
disability.  Thereafter, the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2001, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's September 
2000 decision.  By a February 2001 order, the Court vacated 
the Board's decision in accordance with the joint motion and 
remanded the case to the Board for further action.

Initially, the Board notes that the January 1999 decision was 
not the first time the RO has denied service connection for a 
low back disorder.  In September 1997 and June 1998 
decisions, the RO earlier denied service connection for a low 
back disorder.  These decisions became final when no appeal 
was initiated.  38 C.F.R. § 20.1103.  As a result, regardless 
of any subsequent VA action, the veteran's current claim of 
service connection for a low back disorder may now be 
considered on the merits only if new and material evidence 
has been submitted since the time of the prior final 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1103 (2000); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For that reason, the issues on appeal are as set 
forth on the proceeding page.

(The TDIU issue will be addressed in the remand that follows 
this decision.)



FINDINGS OF FACT

1.  In September 1997 and June 1998 decisions, the RO denied 
service connection for a low back disorder; no timely appeal 
was initiated from those decisions.

2.  Supplemental medical records received since the June 1998 
denial bear directly and substantially upon the issue at hand 
and are so significant that they must be considered to decide 
fairly the merits of the veteran's claim of service 
connection for a low back disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a low back disorder 
has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a low back disorder because 
of an injury he sustained while in military service.  
However, the Board notes that the current claim of service 
connection for a low back disorder is not the first such 
claim.  In September 1997 and June 1998 decisions, the RO 
denied claims of service connection for a low back disorder.  
As a result of the previous denials, the veteran's current 
claim of service connection may now be considered only if new 
and material evidence has been submitted since the time of 
the last final decision.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. §§ 3.156, 20.1103 (2000); Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998); Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans 
v. Brown, 9 Vet. App. 273 (1996).  (For the purpose of 
determining whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (2000).  

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2000).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the June 
1998 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen includes service records 
consisting of sick call reports that show the veteran sought 
treatment on a number of occasions in 1941.  While there is 
no indication of the ailment that caused the veteran to 
report for medical treatment on those occasions, the Board 
nonetheless finds the newly received service records are new 
and material as defined by regulation.  38 C.F.R. § 3.156(c).  
Consequently, the claim is reopened. 


ORDER

The claim of service connection for a low back disorder is 
reopened; to this extent, the appeal is granted.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claim of service connection for a low 
back disorder.  These records were submitted directly to the 
Board without a waiver of RO review.  The Board considered 
these records, as indicated above, solely for the purpose of 
deciding whether the veteran had reopened his claim.  Such 
determination was favorable to the veteran and, therefore, no 
prejudice to him results.  See Bernard v. Brown, 4 Vet. App. 
384(1993).  However, remand is required so that the RO may 
have this evidence before it when adjudicating the underlying 
claim of service connection for a back disorder on the 
merits.  

Moreover, the Board notes that, as to both the claim of 
service connection for a low back disorder and the claim for 
TDIU, the February 2001 joint motion states, in relevant 
part, that a remand is required because the Board's September 
2000 decision was made prior to the recent enactment of 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), and that decision did not take 
into account the change in the law which substantially 
amended the provisions of chapter 51 of title 38, United 
States Code, concerning the assistance to be afforded 
claimants of veterans benefits.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1990) (the Court held that where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise).

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is now applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 and because of the 
February 2001 order of the Court, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, at 289.  In the case of Holliday v. Principi, 
14 Vet. App. 280 (2001), it was noted that the VA Secretary 
had not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, at 289-290.  Indeed, the Court noted that, until 
such regulations were promulgated, there remained significant 
uncertainties regarding the kind of notice to be given to 
each class of claimants, especially in light of the 
Secretary's acknowledgments that the notification 
requirements had universal application.  Id.  In order to 
ensure that the veteran is afforded all the protections of 
the Veterans Claims Assistance Act of 2000, as implemented by 
VA, a remand is required.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

Next, the Board notes that governing rules and regulations 
provide that when, as here, the veteran's service medical 
records had been destroyed, the heightened duty to assist the 
veteran in developing facts pertinent to his claim includes 
the obligation to search for alternative medical records.  
Moore v. Derwinski, 1 Vet. App. 401 (1991).  In such cases, 
the Board is also under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992). 

The VA Adjudication Procedure Manual provides that alternate 
documents may substitute for service medical records in 
claims relating to service connection for a disability.  A 
non-exhaustive list of documents which may be substituted for 
service medical records in this case follows:  statements 
from service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals, clinics and private physicians by 
which or by whom a veteran may have been treated, especially 
soon after service, pharmacy prescription records, and 
insurance examinations.  VA Adjudication Procedure Manual, 
M21-l, Part III, paragraph 4.25(c) (July 12, 1995); VA 
Adjudication Procedure Manual, M21-l, Part III, paragraph  
and 4.29 (May 15, 1998).

Because of the absence of service medical records, and 
because the record does not contain objective evidence, such 
as that listed above, in support of his claim that he injured 
his back while in military service, on remand the veteran 
must be provided with notice and opportunity to do so. 

Specifically, the Board notes that the veteran claims that he 
injured his back during military service in 1942 and 
thereafter required back surgery.  Moreover, while the 
veteran's service medical records are no longer available, 
newly received service medical records consisting of sick 
call reports show the veteran sought treatment on a number of 
occasions in 1941 and on one occasion in 1942.  However, 
there is no indication of the ailment that caused the veteran 
to report for medical treatment on these occasions.  
Moreover, the veteran's discharge papers specifically 
reported, under the heading entitled "Physical condition when 
discharged," that his condition was "Good."

Similarly, a January 1983 VA treatment record recorded the 
veteran's claim that he had a forty-year history of periodic 
low back pain.  Moreover, an August 1998 letter from a 
chiropractor, Dr. Keith M. Thornton, included the following 
opinion, ". . . it is very probable that he did have spinal 
surgery while in the military."  However, while the RO 
obtained VA treatment and/or private treatment records, 
dating back to 1978, the first time that a medical record 
recorded the veteran's claim that he had injured his back 
during service was in June 1997, at his VA examination.  
Moreover, none of the records from before the veteran's first 
post-service back surgery (the records show the veteran had 
two post-service back surgeries - 1989 and 1994) noted either 
a postoperative back scar or a history of an in-service back 
injury with subsequent surgery.  See, for example, VA 
treatment records dated in November 1979, January 1983, and 
May 1987. 

Further, the Board notes that July 1998 lay statements from 
the veteran's wife and sister were submitted in support of 
his claim that he had injured his back while in military 
service.  However, neither the veteran's wife or sister 
reported that she had firsthand knowledge of the veteran's 
injury.  In addition, the veteran's wife reported that she 
did not marry the veteran until approximately four years 
after his separation from service.

Next, the Board observes that the veteran reported that he 
had injured his back in 1942 while stationed at Sheppard 
Field - Wichita Falls, Texas.  Thereafter, the veteran 
alleged that his back surgery took place at either a private 
local hospital, a nearby VA medical center (VAMC), or at a 
hospital (either VA or private) in Tulsa, Oklahoma.  The 
veteran has also reported that he had had post-service back 
treatment at VAMCs in Knoxville and Nashville, Tennessee, 
Cincinnati, Ohio, and Lexington, Kentucky.  In addition, the 
veteran reported that he had been treated by Drs. William D. 
Tobbler and Crocker and had been hospitalized at Christ 
Hospital.  In addition, Dr. Thornton's August 1998 letter 
noted that, as of March 1999, the veteran was in receipt of 
home nursing care.  Additionally, the veteran reported at his 
June 1997 VA examination that, following his separation from 
military service, he worked as a coal miner for many years 
and thereafter worked as an electrician up until 1987 when he 
started to receive Social Security Administration (SSA) 
disability benefits.  If the veteran actually received SSA 
benefits based on disability, rather than those based on age, 
medical records compiled in connection with such award might 
shed some light as to the onset and progression of a chronic 
back disorder.

The Board notes that the veteran's service medical records 
appear to be largely unavailable through no fault of the 
veteran.  Moreover, the Board notes that the veteran has 
filed lay statements in support of his claim.  Additionally, 
the Board recognizes that the RO made numerous attempts to 
obtain treatment records from most of the above sources, with 
voluminous treatment records being obtained from some of the 
above sources, dating back to 1978.  However, the type of 
evidence that is lacking is that which documents, in an 
objective fashion, the presence of back complaints, injury or 
treatment in service, and the continuity of back symptoms, 
especially in the immediate post-service years.  
Contemporaneously recorded information concerning inservice 
onset of a back disorder, such as might be contained in 
letters written to or from the veteran while he was in 
service, or as part of history supplied during a employment 
or insurance examination conducted during the years 
immediately following service, would clearly be of greater 
probative weight than evidence developed decades after 
service, based on unverified history provided by the veteran.  

The lack of any such evidence in the claims file, or attempts 
to obtain alternate sources of medical information in the 
absence of service medical records, clearly requires that the 
case be remanded for such development.  

Therefore, on remand, the RO must provide the veteran with 
notice and opportunity to file objective evidence of his 
having injured his back while in military service, such as 
buddy statements or copies of correspondence he may have 
written while in military service.  See VA Adjudication 
Procedure Manual, M21-l, Part III, paragraph 4.25(c) (July 
12, 1995); VA Adjudication Procedure Manual, M21-l, Part III, 
paragraph  and 4.29 (May 15, 1998).  The RO must also obtain 
and associate with the record all of the veteran's post-
service medical records from all of the above referenced 
locations that have not as yet been obtained.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-99 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Lastly, the Board notes that, while the RO's attempt to 
obtain alternative service medical records from the National 
Personnel Records Center (NPRC) produced a single 1942 sick 
call slip, the veteran's attorney's subsequent request to 
NPRC led to the production of numerous sick call slips for 
1941, some of which indicate hospitalization at Fort Sill, 
Oklahoma.  Therefore, on remand, the RO should once again 
contact the NPRC to obtain any other records in its 
possession.  If none are available, the NPRC must be asked to 
specifically state so.

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.

2.  As part of the duty to assist, 
development should include, but is not 
limited to, the following actions.

a.  The RO should contact the 
veteran and obtain the names, 
locations and dates of all post-
service medical treatment provided 
by VA or other government 
facilities.  He should be invited to 
submit information as to any post-
service medical treatment rendered 
for a back disorder, so that records 
can be requested.  

b.  The RO should contact Dr. Keith 
M. Thornton and ask that he provide 
the bases upon which he based his 
August 1998 opinion as to when the 
back surgery occurred.  Copies of 
any medical records relied upon in 
reaching his opinion should also be 
requested.  In the event Dr. 
Thornton relied solely on the 
veteran's history to him, that fact 
should be noted.

c.  The RO should contact the NPRC 
and request copies of all alternate 
service medical records of the 
veteran.  If none are available, the 
NPRC should be asked to specifically 
state so.  It should be ascertained 
whether any medical records dating 
back to 1941 are stored at Fort 
Sill, Oklahoma and, if such is the 
case, a request for the veteran's 
hospital records during the period 
from August to October 1941 should 
be made.

d.  If it is determined that, at 
some time in the past, the veteran 
was in receipt of Social Security 
benefits based on disability, the RO 
should obtain from the SSA the 
records pertinent to the veteran's 
claim for SSA disability benefits as 
well as the medical records relied 
upon concerning that claim.

e.  The veteran should be requested 
to provide information about any 
employment examinations he might 
have taken, or medical care he might 
have received through his employer, 
since his separation from service.  
After obtaining the names and 
addresses, and necessary releases, 
the RO should request such pertinent 
records from the veteran's former 
employers.

f.  The RO should also ask the 
veteran whether he had ever filed a 
claim for Worker's Compensation 
disability, been examined in 
connection with an application for 
insurance, or filed a claim for 
insurance benefits based on an 
accident in which he sustained an 
injury to the back.  If he had, the 
veteran should be asked to provide 
the details of such claim(s) or 
application, including the 
approximate date(s) and the name of 
the company(s) involved.  
The RO should obtain and associate 
with the record all medical records 
produced in connection with any 
Worker's Compensation disability 
claim, insurance application, or 
insurance claim.

g.  The veteran should be invited to 
submit statements from individuals 
who served in the military with him 
and who witnessed or otherwise had 
personal knowledge of the claimed 
back injury, or treatment 
subsequently rendered, to include 
surgery.  

h.  In the event the veteran is able 
to produce copies of letters written 
to or from him during military 
service, which contain information 
about the alleged back injury, he 
should be invited to do so.  Any 
supporting photographs may be 
submitted as well.

i.  The RO should obtain and 
associate with the record medical 
records, dated from 1941 to 1942, 
that may be kept at Sheppard Field - 
Wichita Falls, Texas, as well as at 
VAMCs near Wichita Falls, Texas and 
Tulsa, Oklahoma as well as all 
outstanding treatment records 
located at the VAMCs in Knoxville 
and Nashville, Tennessee, 
Cincinnati, Ohio, and Lexington, 
Kentucky.

j.  The RO should obtain and 
associate with the record all 
relevant outstanding treatment 
records held by Drs. Tobbler, 
Crocker, and Thornton as well as 
those kept by Christ Hospital and 
the veteran's home nursing care 
agency.

k.  In the event any attempts to 
secure information are unsuccessful, 
such efforts should be fully 
documented, and the veteran should 
be notified in accordance with the 
Veterans Claims Assistance Act of 
2000.

3.  Additional evidentiary development as 
suggested by the evidence obtained 
pursuant to the instructions set forth 
above should be undertaken by the RO, 
including a VA examination if warranted.  
All leads should be followed to their 
logical conclusion.

4.  Thereafter, after all notice 
requirements have been satisfied, and the 
duty to assist has been fulfilled, the RO 
should take adjudicatory action on the 
claims here at issue, to include the 
claim for TDIU.  If either of the 
benefits sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) which includes consideration 
of all evidence received since issuance 
of the February 1999 statement of the 
case, including the service records 
received by the Board in April 2001.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with the order of the 
Court and to procure clarifying data.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


